Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

FARM CREDIT SERVICES OF CV 17-117-BLG-DWM
NORTH DAKOTA PCA,

Plaintiff/Counter-Defendant,
OPINION
vs. and ORDER

A & C SOARING EAGLE
TRUCKING and CLINTON R.
MULLIN, JR.,

Defendants/Counterclaimants.

 

 

In 2017, Plaintiff Farm Credit Services of North Dakota PCA (“Farm
Credit”) filed this foreclosure action against Defendants A & C Soaring Eagle
Trucking (“A & C”) and Clinton R. Mullin, Jr. (“Mullin”) (collectively
“Defendants”), alleging Defendants defaulted on promissory notes and that it is
entitled to judgment and foreclosure on its security interests. (Doc. 1.) Defendants
counterclaim, alleging fraud and constructive fraud, violation of the duty of
confidentiality, breach of the duty of good faith and fair dealing, and deceit.! (Doc.

65.) Farm Credit seeks summary judgment on all claims and counterclaims. (Doc.

 

' Though Farm Credit filed an answer to Defendants’ First Amended Answer and
Counterclaim, (see Docs. 20, 23), it did not answer the most recent pleading that
added an affirmative defense based on 12 U.S.C. § 2202a, (see Doc. 65 at 6).

1
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 2 of 25

77.) That motion is granted in part and denied in part as outlined below.
BACKGROUND

The facts are undisputed unless otherwise noted. (See Docs. 31, 37, 64, 76,
79, 82.) Disputed facts are viewed in the light most favorable to Defendants.
Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (per curiam).
I. Factual Background

A & C was incorporated in 1993 and is located in Lambert, Montana. (Doc.
37-5 at 1.) Mullin is the President of A & C but has no ownership interest in the
corporation. (SDF, Doc. 82 at addt’l | 1.)

The Notes. This case involves four promissory notes:

 

 

 

 

 

 

No. Issue Date Principal Amt. | Payment Type
Note A_ | 129981440 | March 7, 2016 $1,125,000.00 | Installment
(A & C) Payments
Note B_ | 1298861600 | January 20, 2016 | $250,000.00 | Maturity Date of
(A & C) March 1, 2017
Note C_ | 1267870200 | March 7, 2016 $250,000.00 | Maturity Date of
(Mullin) March 1, 2017
Note D_ | 1299816500 | March 7, 2016 $687,000.00 Installment
(Mullin) Payments

 

 

 

 

 

(SUF, Doc. 79 at {4 1-8.) Farm Credit insists that Defendants are in default under
the terms of each note. (/d. at Jf 2, 4, 6, 8.)

The Security Agreements. To secure their obligations, Defendants entered
into a series of four security agreements. (Doc. 79 at 9.) These agreements

granted Farm Credit a security interest in, inter alia, all equipment, motor vehicles,

2

 
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 3 of 25

fixtures, crops, general intangibles, accounts, inventory, and agricultural chemicals
and supplies. (/d. at J] 10-12.) Farm Credit also perfected its security interest in
five vehicles. (/d. at | 13.)

The Guaranties. In April 2013, A & C executed and delivered a
Continuing Guaranty Agreement (“Guaranty A”) to guaranty payment of Mullin’s
debt under Notes C and D. (/d. at § 14.) In February 2014, Mullin executed and
delivered a Continuing Guaranty Agreement (“Guaranty B”) to guaranty payment
of A & C’s debts under Notes A and B. (/d. at { 15.)

Farm Credit is the owner and holder of the Notes, Security Agreements, and
Guaranties (collectively “Loan Documents”). (/d. at § 16.) According to Farm

Credit, as of April 24, 2020, Defendants owed:

 

 

 

 

 

Note | Current Principal | Interest as of | Interest Late Charges as
Balance Apr. 24, 2020 | Per Day of Apr. 24, 2020

A $1,125,000.00 $139,028.49 | $96.387 $55,059.77

B $248,717.96 $41,129.12 $45.996 - -

C $110,720.90 $14,778.17 $12.134 - -

D $678,000.00 $71,723.94 $40.486 $25,857.81

 

 

 

 

 

 

 

(Id. at [4 17-20.) Those debts result in the cumulative amounts of:
a. principal sum of $2,162,438.86;

b. accrued and unpaid interest of $266,659.72;
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 4 of 25

C. accrued and unpaid late charges of $80,917.58;
for a total amount of $2,510,016.16. (Ud. at { 21.) Defendants dispute both the
default and the amount owed, primarily on the grounds that Farm Credit
misapplied prior payments, wrongfully declared default, caused additional interest
and expenses, and improperly added attorney’s fees. (Doc. 82 at {| 17-21.)

According to Defendants, Mullin spoke to Tom Lippert of Farm Credit in
November 2016 about refinancing because of declining crop prices. (/d. at { 28,
addt’l § 2.) Mullin did not fill out an application because in previous years he
would simply speak to Lippert who would then get back to him with the necessary
documents. (/d. at addt’1 § 2.) In December 2016, Mullin contacted Lippert again
to see if they had made any headway, and Lippert told him that while there was no
problem restructuring, the Minot office was behind on its work. (Id. at addt’l ¢ 3.)
Lippert told Mullin the same thing again in January 2017. (/d.) In February 2017,
Mullin tried to get the restructure finalized because his payments to Farm Credit
were due in March. (/d. at addt’1 § 4.) Lippert restated that Minot did not have the
time to work on it but that the existing loans had a 30-day grace period before they
became late and he intended to have something by then. (/d.)

On February 13, 2017, Mullin applied for and was preliminarily approved
for funds from Popular Ag Finance, a different lender, to pay both his and A & C’s

obligations to Farm Credit. (/d. at addt’1 45.) When Mullin told Lippert about it,
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 5 of 25

Lippert assured him that Farm Credit would restructure as it had the year before.
(Id.) As a result, Mullin stopped pursuing the Popular Ag Finance loan and turned
it down. (/d.) In March 2017, Mullin called Lippert about the restructure and
Lippert assured him that they were still working on it. (/d. at addt’1 46.) On
March 31, Mullin’s banker traveled to Minot to meet with Farm Credit and was
told the same thing. (/d. at addt’] { 7.)

In the early April 2017, Lippert called Mullin and told him that if he paid
down $250,000, Farm Credit would get Defendants the operating monies and
restructure. (/d. at addt’1 48.) Lippert stated that in order to get the monies, Farm
Credit would release three liens it held on A & C’s wheat and lentils, amounting to
$250,000, so that A & C could secure a loan from the Department of Agriculture
(“USDA”) using its crops at collateral. (/d.) Once paid, Farm Credit would loan
Defendants additional money to operate and restructure long term, over 25 years,
using Mullin’s Montana land as collateral. (/d.) Mullin understood the interest
rate for the restructure and operating line of credit would be the same as past years.
(Id.) On April 21, 2017, A & C obtained a loan and paid Farm Credit $250,000,
and Lippert told Mullin that he would have the loan documents for the restructure
within the first part of the following week. (/d. at addt’l ¥ 9.)

In the first week of May 2017, Mullin called Lippert and Lippert assured

him restructuring was going to happen. (/d. at addt’1 710.) Mullin told Lippert he
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 6 of 25

was concerned about default and Lippert assured him that he would restructure by
the end of the 30-day grace period and if not, Farm Credit would not apply any
charges or late fees. (/d.) On May 9, 2017, Lippert called Mullin and told him
Farm Credit would like to come to the farm in Enid, Montana to do an inspection.
(Id. at addt’1 ¥ 12.) The inspection occurred on May 15, and Farm Credit said it
would get something put together to restructure. (/d.) On May 22 or 23, Farm
Credit requested a current balance sheet and loss-profit statement, which Mullin
provided. (/d. at addt’l J 13.) On May 30, 2017, Farm Credit contacted Mullin
and told him that its attorney, Richard Olson, advised not to loan any more money
due to an unrelated judgment that had been rendered against Mullin in April 2017.
(Id. at addt’1 14.) Mullin met with Farm Credit representatives on June 27, 2017,
in an unsuccessful attempt to work things out. (/d. at addt’1 {J 15, 16.) At that
same meeting, Mullin learned for the first time that Lippert had never submitted an
application for restructuring or operating credit. (/d. at addt’1 ¥ 15.)
II. Procedural History

This action was originally filed in August 2017, (Doc. 1), followed by cross-
motions for summary judgment, (see Docs. 28, 47). Oral argument was heard on
the motions in June 2018, (see Doc. 52), but before a dispositional order was
entered, the case was stayed in July 2018 when Mullin filed for bankruptcy, (Docs.

61, 67). That stay was lifted in December 2019 after the bankruptcy was
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 7 of 25

dismissed. (Doc. 71.) The present motion for summary judgment was filed on
May 26, 2020. (Doc. 77.) The case is set for trial October 26, 2020. (Doc. 76.)
LEGAL STANDARD

A party is entitled to summary judgment if it can demonstrate that “there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is warranted where
the documentary evidence produced by the parties permits only one conclusion.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). Only disputes over
facts that might affect the outcome of the lawsuit will preclude entry of summary
judgment; factual disputes that are irrelevant or unnecessary to the outcome are not
considered. Jd. at 248.

ANALYSIS

I. Applicable Law

The Loan Documents specify that they “shall be governed by and construed
in accordance with the substantive laws of the state in which Lender’s office
originating this Loan is located (without reference to conflict of law principles).”
(See, e.g., Doc. 1-4 at 7.) Farm Credit has a principal office in Minot, North
Dakota, (Doc. 1, at J 1), and the loans at issue originated in that office, (see, e.g.,
Doc. 1-4 at 2). The parties’ chosen law is therefore the law of North Dakota.

Because that choice does not “violate Montana public policy,” North Dakota law
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 8 of 25

controls. Masters Grp. Int’l, Inc. v. Comerica Bank, 352 P.3d 1101, 1113 (Mont.
2015); Ticknor v. Choice Hotels, Int’l, Inc., 265 F.3d 931, 937 (9th Cir. 2001).
Il. Summary Judgment

Farm Credit seeks summary judgment on four issues related to its
foreclosure complaint: (i) default on the Notes; (ii) the amount owed; (iii) its
security interest; and (iv) Defendants’ obligations under the guaranties.
Defendants do not contest (iii) and (iv). (See Doc. 35 at 8-9; Doc. 81 at 9.)
Defendants persuasively argue, however, that disputed questions of fact prevent
summary adjudication of default and the amount owed. Farm Credit also requests
summary judgment on all of Defendants’ counterclaims. Genuine factual disputes
also prevent summary disposition of those claims.

A. Default

Farm Credit insists that Defendants are in default for failing to pay the
amounts due under the Notes. Though Defendants do not contest the nonpayment,
they argue that Farm Credit’s oral promise to restructure was a valid and
enforceable contract and that, under that contract, nonpayment would not result in
default. Because Defendants raise a genuine dispute of material fact as to this
issue, Summary judgment is not appropriate.

1. Existence of an Oral Contract

“To be valid and enforceable, . . . a contract must be reasonably definite and
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 9 of 25

certain in its terms so that a court may require it to be performed. It must spell out
the obligations of each of the parties with reasonable definiteness. Indefiniteness
as to any essential element of the agreement may prevent the creation of an
enforceable contract.” Union St. Bank v. Woell, 434 N.W.2d 712, 717 (N.D. 1989)
(quoting Lohse v. Atl. Richfield Co., 389 N.W.2d 352, 355 (N.D. 1986)) (internal
citations omitted) (alteration in original). Accordingly,

[e]ssential terms of an oral contract to continue lending money in the

future include the amount and duration of the loans, interest rates, and,

where appropriate, the methods of repayment and collateral for the
loans, if any. Taken alone, the absence of any one of these terms may

not be of great significance; however, viewed collectively, their

absence is fatal to the existence of a binding contract.
Id. (internal citations omitted).

Two cases out of the North Dakota Supreme Court provide guideposts for
when evidence is sufficient to show an oral agreement, Delzer v. United Bank of
Bismarck, 459 N.W.2d 752 (N.D. 1990), and when it is not, Woell, 434 N.W.2d
712. In Woell, the Court found that the individual failed to show the existence of
an oral agreement where he was able to show the bank loaned him some funds but
“pointed to nothing in the record that would support even a reasonable inference
that the Bank agreed to lend him in the future a specific amount of money over a
specified period at a specified interest to be repaid under specified terms.” Jd. at

717. In Delzer, on the other hand, the Court found evidence sufficient to support

an oral agreement where the plaintiffs presented evidence of a specific line of

9
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 10 of 25

credit amount over a specified term regarding specific collateral. 459 N.W.2d at
758. And while the interest rate was not established, “the interest rate of the
alleged line of credit could have reasonably been inferred from [the bank]’s
prevailing lending rate in the farming and ranching sector.” Id.

Here, Defendants “have pointed to sufficient evidence in the record that
would support a reasonable inference as to nearly all of the terms of the alleged
agreement.” Jd. Defendants contend that Farm Credit agreed that it would loan
them “an additional operating line of credit and restructure [their] current debts
with [Farm Credit], to be paid over 25 year period with land in Montana as
collateral.” (Doc. 82 at addt’] 11.) Defendants believed the same interest rate
would apply. (/d. at addt’l J 8.) Essentially, “[Farm Credit] would continue to do
what [it] had in years prior, which was to restructure the debts and provide an
additional operating line of credit, after [Mullin] took out a. . . loan and paid down
the $250,000.00.” (Jd. at § 11.) In support of their position, Defendants present
the following evidence:

(1) Farm Credit similarly restructured Defendants’ debt in 2016, (see

Doc. 37-5 (application), Doc. 37-6 (approval emails));
(2) Lippert requested balance sheets from Defendants in January 2017,
(see Doc. 37-9(emails));

(2) Farm Credit executed lien waivers on Defendants’ crops in March

10
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 11 of 25

2017, (see Docs. 37-3, 37-4);
(3) Defendants received a loan and paid Farm Credit $250,000 in April
2017, (see Doc. 37-8 (check); Doc. 37-7 (USDA loan documents);
(4) Farm Credit requested balance sheets from Mullin and performed an
inspection even though he was past the deadline for payments of
March 2017, (see Mullin Aff., Doc. 36 at F¥ 12, 13); and
(5) The May 30, 2017 denial email from Bob Dawes to Lippert indicates
the “Loan[] Denied” was an operating line of credit in the amount of
$150,000, (see Doc. 37-10).
While the only other evidence is statements from Mullin as to the agreed upon
terms of the restructure, (see Mullin Aff., Doc. 36 at § 8), Defendants have raised a |
genuine dispute of fact as to the existence of an oral agreement to restructure and
extend Defendants’ operating line of credit. See Bloomquist v. Goose River Bank,
836 N.W.2d 450, 452 (N.D. 2013) (assuming mutual consent and oral agreement at
summary judgment stage given the evidence presented by the borrower).
ze Statute of Frauds
That is not the end of the inquiry, however, as that dispute may not be
material if the contract is barred by North Dakota’s statute of frauds. Pursuant to
that provision, a writing is required for “[a]n agreement that by its terms is not to

be performed within a year from the making thereof,” “[a]n agreement or promise

11
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 12 of 25

for the lending of money or the extension of credit in an aggregate amount of
twenty-five thousand dollars or greater,” or “[a]n agreement or promise to alter the
terms of repayment or forgiveness of a debt that is in an aggregate amount of

twenty-five thousand dollars or greater.” N.D.C.C. § 9-06—04(1), (4) and (5).

There is no dispute that the agreement at issue here falls under one, if not all three,
of these provisions. But Defendants insist an exception exists, either through Farm
Credit’s fraud or Defendants’ partial performance. The former is persuasive.
a. Fraud

Defendants first argue that Farm Credit fraudulently represented that it
would restructure Defendants’ debts and that Defendants relied upon those
misrepresentations to their detriment. “When a contract which is required by law
to be in writing is prevented from being put into writing by the fraud of a party
thereto, any other party who by such fraud is led to believe that it is in writing and
acts upon such belief to that party’s prejudice may enforce it against the fraudulent
party.” N.D.C.C. § 9-06—03. In order for Farm Credit to be estopped from raising
a statute of frauds defense, Defendants must establish the existence of an oral
contract, Lohse, 389 N.W.2d at 355, and present “evidence upon which [a] jury

could . . . f[in]d fraud, positive misrepresentation, or unconscionable conduct akin

 

2 The line of credit at issue in Delzer predated the Legislature’s 1985 adoption of
§ 9-06-04(4) and (5). Bloomquist, 836 N.W. 2d at 453 n.1.

12
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 13 of 25

to fraud,” Farmers Co-op Ass’n of Churchs Ferry v. Cole, 239 N.W.2d 808, 811
(N.D. 1976). Such estoppel “does not arise merely because an oral contract within
the statute has been acted upon by the promisee and not performed by the
promisor, nor does it arise upon the mere refusal to make a writing as agreed.” Id.

As discussed above, Defendants have presented sufficient evidence of an
oral contract to survive summary judgment. Farm Credit insists, however, that
there is no evidence that it prevented an agreement from being reduced to writing.
However, construing the facts in favor of Defendants, the record could support a
finding of fraud or misrepresentation. Mullin was told for over six months that
Farm Credit would restructure his loans and provide further operating credit, that
everything was fine with his account, and that the Minot office was merely “behind
[o]n their work” or “did not have time to work on it.” (Mullin Aff., Doc. 36 at []
3, 4, 11.) When Mullin was preliminary pre-approved for funds from Popular Ag
Finance, Lippert asked him “why are you so nervous?” (/d. at 5.) These
statements were made to Mullin even though internal Farm Credit emails from
November 2016 indicate concerns with the account. (See Doc. 37-13 (“I see
potential for significant issues to develop if we don’t help [Lippert] stay on top of
this.”).) While the record could also support a finding that Farm Credit’s decision
to deny the restructure was related to an April 2017 judgment entered against

Mullin, (see Doc. 37-12), Farm Credit requested balance sheets and performed an

13
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 14 of 25

inspection as late as May 2017, (Doc. 36 at 12, 13). Summary adjudication of
this issue is not appropriate.
b. Part Performance

Defendants further argue that the statute of frauds should not apply because
they have partially performed. This argument fails as a matter of law. “Part
performance of an oral contract may render the statute of frauds inapplicable as a
defense.” Cooke v. Blood Sys., Inc., 320 N.W.2d 124, 129 (N.D. 1982).3 “[T]he
doctrine of part performance require[s] proof of the existence, terms and character
of the contract by evidence which [i]s clear and unequivocal and that performance
necessary to take the oral contract out of the statute of frauds must be consistent
only with the existence of the contract.” Jd. This standard is not met if “the acts
relied upon as constituting part performance . . . point to some other relationship or
may be accounted for on some other hypothesis.” Bloomquist, 836 N.W.2d at 454

(alteration and internal quotation marks omitted). Accordingly, “prevailing on a

 

3 Generally, contracts that cannot be performed within one year are not removed
from the statute of frauds by partial performance. Thompson v. N.D. Workers’
Comp. Bureau, 490 N.W.2d 248, 252 n.3 (N.D. 1992). “However, that general
rule is subject to an exception for cases involving real estate.” Jd. The North
Dakota Supreme Court has previously raised, but not decided, the question of
“whether the partial performance doctrine applies to any oral contract which does
not involve real estate.” See Bloomquist, 836 N.W.2d at 454; Rickert v. Dakota
Sanitation Plus, Inc., 812 N.W.2d 413, 419 (N.D. 2012); Thompson, 490 N.W.2d
at 252 n.3. The Court avoided the question in all three cases by concluding the
showing of partial performance was insufficient. Such is the case here.

14
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 15 of 25

claim of partial performance sufficient to remove an oral contract from the statute
of frauds is no easy task.” Knorr v. Norberg, 844 N.W.2d 919, 923 (N.D. 2014).

Defendants allege that they partially performed their obligations by seeking
out, receiving, and paying to Farm Credit $250,000. Defendants emphasize they
were only able to secure the loan because of Farm Credit’s release of certain liens
on Defendants’ crops. (See Docs. 37-3, 37-4.) Construing the facts in favor of
Defendants, these acts are consistent with the existence of the alleged oral
agreement. However, they are not consistent only with the existence of the alleged
oral agreement. Defendants’ acts would also be consistent with a scenario where
they sought to pay down A & C’s debt to Farm Credit in order to unburden
collateral, (see Doc. 37-12 at 1 (Mullin email indicating Farm Credit’s refusal to
release equipment is interfering with his ability to sell assets to free up other
income)), or simply to pay back Farm Credit under the current loan terms. While
“It]he existence of an oral contract and the conduct of partial performance of the
contract are questions of fact,” Knorr, 844 N.W.2d at 922, Defendants fail to show
performance that could not be “accounted for on some other hypothesis,”
Bloomquist, 836 N.W.2d at 454.

B. Amount Owed

Defendants further allege a factual dispute as to the amount owed under the

Loan Documents. Farm Credit is correct that this type of debt is generally an

15
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 16 of 25

amount certain.* But Defendants have raised questions regarding mitigation and
Farm Credit’s alleged misapplication of the $250,000 payment. (See, e.g., Doc.
37-12.) Both issues potentially affect interest and penalties. Farm Credit argues,
however, that because Defendants did not challenge the amounts owed in the
bankruptcy proceeding, it cannot do so here. (Doc. 78 at 12.) Farm Credit does
not provide any legal explanation for why Defendants are limited in such a
manner. See also Fed. R. Evid. 408.

C. Affirmative Defenses

Defendants also raise several affirmative defenses. Because genuine factual
disputes exist as to Farm Credit’s claims, the Court need not address these further
issues. However, having raised it at the prior hearing, the Court will address
Defendants’ reliance on 12 U.S.C. § 2202a. Pursuant to § 2202a,

On a determination by a qualified lender that a loan made by the lender

is or has become a distressed loan, the lender shall provide written

notice to the borrower that the loan may be suitable for restructuring,

and include with such notice—

(A) a copy of the policy of the lender established under subsection (g)
that governs the treatment of distressed loans; and

(B) all materials necessary to enable the borrower to submit an
application for restructuring on the loan.

 

* Farm Credit originally sought attorneys’ fees but has since conceded that such
relief is not permitted under North Dakota law. See N.D.C.C. § 28-26-04.

16
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 17 of 25

§ 2202a(b)(1). That notice must be provided 45 days before the lender begins
foreclosure proceedings, § 2202a(b)(2), and the lender cannot pursue foreclosure
proceedings “before the lender has completed any pending consideration of the
loan for restructuring under this section,” § 2202a(b)(3). Upon receipt of an
application, the lender must determine “whether the cost to the lender of
restructuring the loan is equal to or less than the cost of foreclosure.”

§ 2202a(d)(1)(A). And, if so, the “lender shall restructure the loan in accordance
with the plan.” § 2202a(e)(1).

Farm Credit insists it complied with the provisions of § 2202a by sending
Defendants borrowers’ rights packages on June 6, 2017 that were never returned.
(Doc. 79 at | 36; see Doc. 53-3.) Defendants do not dispute these facts, (see Doc.
82), but allege that Farm Credit failed to compare the potential costs of foreclosure
with the costs of restructuring as required by § 2202a(e)(1). However, the
obligation to calculate the cost differential is only triggered if the lender “receives
an application for restructuring from a borrower.” § 2202a(d)(1). No such
application was received here. Defendants argue that Farm Credit was obligated to
consider restructuring “regardless of whether Defendants submitted an application
or plan to restructure,” citing § 2202a(d)(2). (Doc. 81 at 26—27.) That subsection,
however, merely provides that lenders may propose a restructuring plan in the

absence of an application from the borrower. It does not mandate sua sponte

17
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 18 of 25

restructuring on the lender’s part.

There is another fact that weighs in Defendants’ favor, however, though it is
not dispositive. Mullin met with Farm Credit on June 27, 2017, “to try and work
something out.” (Doc. 82 at addt’1 4 15.) It was the first time Mullin learned that
Lippert “had never ever put in an application to restructure” despite Mullin’s
requests to do so since November 2016. (/d. at addt’l 2, 15.) But even so, the
borrowers’ rights package gave Defendants until July 24, 2017 to submit a written
application. (See Doc. 53-3 at 1.) They did not do so even after learning that no
application had previously been submitted. Thus, § 2202a does not bar foreclosure
here. See Fed. Lank Bank of St. Paul v. Asbridge, 474 N.W.2d 490, 494 (N.D.
1991) (“Since the [borrowers] themselves failed to submit a restructuring plan in
keeping with the applicable criteria, they were not denied a fair opportunity to
restructure.”).

D. Counterclaims

Defendants allege four counterclaims: fraud and constructive fraud (Count
I); violation of the duty of confidentiality (Count II); breach of the duty of good
faith and fair dealing (Count III); and deceit (Count IV). (Doc. 65.) Genuine
factual disputes also prevent summary disposition of these claims.

1. Fraud

Under North Dakota law, “[a] tort action for fraud requires a contract

18
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 19 of 25

between the parties; a misrepresentation of facts, suppression of facts, misleading
another, or promising without an intent to perform; reliance on the false misleading
representation; and proof of actual damages proximately caused by the
misrepresentation or nondisclosure.” Northstar Founders, LLC v. Hayden Capital
USA, LLC, 855 N.W.2d 614, 626 (N.D. 2014). “Actual fraud requires proof of
intent to deceive.” Anderson v. Zimbelman, 842 N.W.2d 852, 857 (N.D. 2014).
As mentioned above, there is a genuine factual dispute as to whether there
was a valid and enforceable contract. A similar dispute exists regarding Farm
Credit’s representations. Defendants contend that Farm Credit engaged in fraud
when it represented it would extend the Notes that were maturing and give
Defendants an operating line of credit so long as Defendants paid $250,000. (Doc.
65 at 8.) Defendants further contend that they relied on these representations in
borrowing $250,000 from a third party and deciding not to pursue additional
financing to pay off their other Farm Credit debts. (/d.) In response, Farm Credit
argues that “at no point did [it] promise, guarantee, or otherwise assure Mr. Mullin
that it would extend the maturity dates of the Notes or extend additional credit”
based on the payment of $250,000. (Doc. 78 at 15.) Rather, Farm Credit insists
that it informed Defendants that the Notes had to be brought current and it needed
to see current financials before extending the maturity date or advancing additional

funds. (Doc. 79 at § 30; Doc. 50 at { 6.)

19
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 20 of 25

The record on this issue is mixed. (Compare Doc. 50 (Lippert Aff.) with
Docs. 36, 63 (Mullin Aff.).) There is a November 2016 internal Farm Credit email
from Bob Daws, Farm Credit’s Loan Asset Manager, to Lippert regarding Daws’
concern with Defendants’ accounts. (See Doc. 37-13.) That email recommends
that Lippert, inter alia, “|g]ather a new balance sheet” and follow up with
Defendants on how they plan to manage expense and income going forward. (Id.
at 2.) It then appears Lippert sent Mullin a balance sheet to be filled out on
January 12, 2017. (See Doc. 37-9.) However, there is also evidence that Mullin
made the $250,000 payment with the expectation that he would get additional
funding. Lippert’s own internal account file includes an entry stating: “[o]nce
these funds are brought in, we will look at extensions of loans or a restructure.”
(Doc. 50 at 5.)

And, Farm Credit’s legal arguments are not dispositive. First, agreeing to
new loan terms contingent upon a future event is not the same as an unactionable
“prediction[] with respect to future events.” Sperle v. Weigel, 130 N.W.2d 315,
320 (N.D. 1964) (finding promise of future rental income on commercial real
estate sale not actionable). Second, Farm Credit argues that Defendants were
already required to pay their operating lines as of March 1, 2017. “It is well settled
a claim of fraud or deceit will not lie for a misrepresentation which merely induced

the party to do something he was already legally or contractually obligated to do.”

20
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 21 of 25

See First St. Bank v. Moen Enters., 529 N.W.2d 887, 892 (N.D. 1995). However,
Defendants dispute that a $250,000 lump sum payment would have been required
under the existing loan terms and Farm Credit’s argument does not address the fact
that Defendants also turned down alternative funding.

Ultimately, there is a genuine dispute of material fact whether Farm Credit
misrepresented, misled or promised something that it never intended to deliver.
Summary judgment is not appropriate on this claim.

2. Constructive Fraud

Constructive fraud consists

1. In any breach of duty which, without an actually fraudulent intent,

gains an advantage to the person in fault or anyone claiming under that

person, by misleading another to the other’s prejudice or to the

prejudice of anyone claiming under the other; or

2. In any such act or omission as the law specially declares to be
fraudulent without respect to actual fraud.

N.D.C.C. § 9-03-09. A claim for constructive fraud thus generally requires a
breach of a duty arising out of a fiduciary or confidential relationship. Asleson v.
W. Branch Land Co., 311 N.W.2d 533, 539 (N.D. 1981). Neither “[o]ne’s implicit
faith in another’s honesty and integrity,” id. at 539—40, nor a debtor-creditor
relationship, Woell, 434 N.W. 2d at 721, ordinarily create such a duty. But “a
fiduciary relationship may arise under circumstances, which reflect a borrower’s

reposing of faith, confidence and trust in a bank with a resulting domination,

21
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 22 of 25

control or influence exercised by the bank over the borrower’s affairs.
Furthermore, the borrower or party reposing the confidence must be in a position
of inequality, dependence, weakness, or lack of knowledge.” Jd. (internal citation
omitted). The existence of a fiduciary relationship is a question of fact which is
dependent upon a showing of “special circumstances” as outlined above. First
Nat’l Bank & Tr. Co. v. Brakken, 468 N.W.2d 633, 637 (N.D. 1991).

Defendants rely on American Bank Center v. Wiest, 793 N.W.2d 172 (N.D.
2010), to argue the existence of a fiduciary relationship here. In Wiest, the Court
affirmed the district court’s finding of special circumstances giving rise to a
fiduciary duty where the bank induced the borrower to enter into loan transactions
by suggesting and asserting untrue facts, suppressing facts they were bound to
disclose, and making promises without any intention of performing. Jd. at 183-84.
Defendants argue this case is similar in that Farm Credit knew Mullin was actively
pursuing a restructuring of his loans and additional operating funds and had given
up alternative financing yet assured him that his request would be approved.

The history of dealings between Defendants and Farm Credit indicates
Defendants put a lot of “faith, confidence and trust” in Farm Credit, that in turn led
to Farm Credit exercising a certain level of “domination, control or influence .. .
over [Defendants’] affairs.” Woell, 434 N.W.2d at 721. That same history,

however, indicates that Defendants are neither weak nor ignorant when it comes to

22,
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 23 of 25

agricultural loans or credit lines. Jd. But even with this experience and
knowledge, the record shows that Mullin was fully dependent upon what Lippert
told him regarding his restructuring request and took direct actions based on what
he was told. Construing the facts in favor of Defendants, a genuine dispute exists
as to whether there were special circumstances to give rise to a fiduciary duty.
Summary judgment is therefore not appropriate on this claim.
3. Duty of Confidentiality

Defendants further allege that Farm Credit violated its duty of
confidentiality when it, through attorney Richard Olson, disclosed confidential
loan information to a third party in unrelated litigation. (See Doc. 37-14.) Subject
to limited exception, a financial institution may not disclose customer information
to a third party. N.D.C.C. § 6—08.1—03. Farm Credit does not dispute that the
information was shared, but rather argues that Olson represented a different legal
entity, “Farm Credit Services of North Dakota, FLCA,” at the time. (Doc. 78 at
23.) Farm Credit insists that conduct cannot therefore be imputed to it. But Farm
Credit presents no evidence diminishing its relationship with Olson. To the
contrary, the only evidence in the record is that Olson specifically gave the order
not to loan additional funds to Defendants, (Doc. 82 at addt’1 J 14), and had direct
access to Defendants’ records and loan sheet, (see Doc. 37-14 at 2). Because Farm

Credit has failed to carry its initial summary judgment burden, this claim survives.

23
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 24 of 25

4. Duty of Good Faith and Fair Dealing
A claim for the violation of the duty of good faith and fair dealing requires a
duty either owed under the Uniform Commercial Code (UCC) or contract between
the parties. Woell, 434 N.W.2d at 716. As discussed above, Defendants have
raised a genuine dispute as to the existence of an oral, enforceable contract.
Summary judgment is therefore not appropriate on this claim.
5. Deceit
Finally, Defendants pled deceit in the alternative to fraud. Erickson, 747
N.W.2d at 44 (“[U]nder the statutory definitions for deceit and fraud, the same
conduct, a promise made without any intention of performing, may constitute both
deceit and fraud.”). “A promise made without any intention of performing is a
deceit... .” St Bank of Kenmare v. Lindberg, 471 N.W.2d 470, 474 (N.D. 1991).
Farm Credit argues that “Defendants present no facts to support their allegation
that [Farm Credit] made . . . promises without any intention of performing.” (Doc.
78 at 22.) Farm Credit relies on authority providing that there is no inference that a
bank promised to make a loan simply because loan negotiations occurred. See
Lindberg, 471 N.W.2d at 474 (“If any inference could be drawn from such
negotiations it is that the Bank originally hoped to provide future financial
assistance but was unable to do so when the course of events rendered the . . . loan

economically unfeasible.”). But Farm Credit’s conduct here goes beyond a

24
Case 1:17-cv-00117-DWM Document 84 Filed 07/08/20 Page 25 of 25

standard, failed loan negotiation. The parties have a long history and pattern of
extending credit and restructuring loans based on the largely informal interactions
between Mullin and Lippert. And, there is evidence that, despite the continued
reassurance Lippert provided, Farm Credit had concerns about continuing to
provide funds to Defendants as early as November 2016. (See Doc. 37-13.) This
claim survives summary judgment.
CONCLUSION

For the reasons discussed above, IT IS ORDERED that Farm Credit’s
motion for summary judgment (Doc. 77) is GRANTED as to its claims for its
(iii) security interests and Defendants’ (iv) guarantor obligations; it is DENIED in
all other respects.

DATED this gf day of July, 2020.

 
    

W274 XM.

olloy, District Judge
(i “ed States\District Court

25
